DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-8, 10-11, 13 and 15-17 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 04/01/2021, pages 6-10.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example:
	an adjustable focus lens which comprises two laterally relatively slidable, complementary lens elements, in which each lens element is formed from a circular lens puck, one face of which has a cubic or higher order surface, and has at least one alignment feature that locates the position of the cubic or higher order surface relative to the geometry of the puck, comprising edging the lens puck to a desired eye shape by reference to the alignment features, and thereafter assembling the two lens elements in superposed relation, the one or more alignment features on each lens element including at least one alignment feature which is located within the eye shape, the lens elements 
	Claims 1-8, 10-11, 13 and 15-17 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, the alignment markings on the surface of the lens of the present invention are also important after edging. When aligning a pair of complementary lens elements, the lens elements of the pair are required to be precisely aligned with each other on the x- and y- axes, and rotationally around the z-axis. The rotational alignment must be achieved to a high degree of accuracy as small misalignments can drastically affect the optical quality of the lenses, especially for higher optical power lenses which are more sensitive to misalignment. The alignment features formed on the lens pucks prior to edging are thus also used in accordance with the invention to ensure the complex optical surfaces on the two complementary lens elements are correctly aligned when they are assembled, to avoid optical distortion and incorrect optical power.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
April 6, 2021